DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claims 14 and 20, the limitation “cold/hot counter fluid flow arrangement” will be interpreted as –a counter fluid flow arrangement with separate cold and hot working fluid flows. 

Claim Objections
Claims 14 and 20 are objected to because of the following informalities:  “additive manufracturing” should be rewritten to be – additive manufacturing --, and will be interpreted accordingly.  Appropriate correction is required.
Claims 14 and 20 are objected to because of the following informalities:  “gains heat” should be rewritten to be – receive heat --, and will be interpreted accordingly.  Appropriate correction is required.
Claims 14 and 20 are objected to because of the following informalities:  “loses heat from” should be rewritten to be – transfer heat to--, and will be interpreted accordingly.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "hot fluid" in claims 14-15, 19-20, 25 and 27-29 is a relative term which renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For Examination purposes and in accordance with the originally filed specification and drawings, the “hot fluid” will be interpreted as a fluid that is capable of being warmer when compared to the “cold fluid”, also claimed.
The term "cold fluid" in claims 14-15, 17, 20-24 and 29 is a relative term which renders the claim indefinite.  The term "cold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For Examination purposes and in accordance with the originally filed specification and drawings, the “cold fluid” will be interpreted as a fluid that is capable of being colder when compared to the “hot fluid”, also claimed.
Regarding Claims 14 and 20, the limitations “a corresponding cold fluid temperature that is less than the cold inlet fluid temperature” is indefinite, in context, since it cannot be discerned how the fluid within the cold spiral fluid pathway would have a lesser temperature than the same working fluid present at the inlet, wherein the “cold” fluid is absorbing heat from the “hot” fluid. For Examination purposes and in accordance with the specification and drawings, “a corresponding cold fluid temperature that is less than the cold inlet fluid temperature” will be interpreted as – a corresponding cold fluid temperature that is greater than the cold inlet fluid temperature.
Regarding Claims 14 and 20, the limitations “a cold fluid outlet (1 g) configured to receive the multiple cold outlet fluid flows and provide cold outlet fluid in bulk having the corresponding cold fluid temperature” is indefinite, in context, since it cannot be discerned how the fluid temperature at the outlet has the same temperature as the same fluid within the spiral passageways. For Examination purposes and in accordance with the specification and drawings, “a cold fluid outlet (1 g) configured to receive the multiple cold outlet fluid flows and provide cold outlet fluid in bulk having the corresponding cold fluid temperature” will be interpreted as – a cold fluid outlet (1 g) configured to receive the multiple cold outlet fluid flows and provide cold outlet fluid in bulk having another corresponding cold fluid temperature that is greater than the cold fluid temperature of the fluid within the cold spiral fluid pathway fluid flows.
Regarding Claims 14 and 20, the limitations “a hot fluid outlet (2g) configured to receive the multiple hot outlet fluid flows and provide hot outlet fluid in bulk having the corresponding hot fluid temperature” is indefinite, in context, since it cannot be discerned how the fluid temperature at the outlet has the same temperature as the same fluid within the spiral passageways. For Examination purposes and in accordance with the specification and drawings, “a hot fluid outlet (2g) configured to receive the multiple hot outlet fluid flows and provide hot outlet fluid in bulk having the corresponding hot fluid temperature” will be interpreted as – a hot fluid outlet (2g) configured to receive the multiple hot outlet fluid flows and provide hot outlet fluid in bulk having another corresponding hot fluid temperature that is greater than the hot fluid temperature of the fluid within the hot spiral fluid pathway fluid flows.
Regarding Claims 15-19 and 21-31, the limitation "A heat exchanger" in ll.1  There is insufficient antecedent basis for this limitation in the claim. The first line of the dependent claims should recite, --The heat exchanger—to properly define the dependency towards the heat exchanger of the respective independent Claim.
Regarding Claims 16-19, 22, 24, 26 and 28, the limitations “multiple smaller inner pathways” is indefinite, in context, since it cannot be discerned with what reference are the pathways smaller or rather in comparison to what other structure. Further clarification is required.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Persson’066 (2251066) in view of Rock et al. (US PG Pub. 20170030651) hereinafter referred to as Persson’066 and Rock.

[AltContent: textbox (Fluid From Inlet Pipe (32))]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Fluid From Inlet Pipe (30))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    85
    333
    media_image1.png
    Greyscale


Persson’066 Figure 3
	
Regarding Claim 20, Persson discloses a heat exchanger comprising: 
a cold/hot counter fluid flow arrangement (shown in figure 7) having a cold fluid heat exchanger part with a cold fluid path (emanating from inlet (43)), having 
a hot fluid spiral heat exchange part with a hot fluid path (emanating from inlet (41)); 
the cold fluid heat exchanger part having 
a cold fluid inlet (43) configured to receive cold inlet fluid having a cold inlet fluid temperature and provide cold inlet fluid in bulk (shown in figure 7, wherein the inlet (43) is capable of receiving cold fluid, see intended use analysis below),
a cold inlet manifold arrangement (32, shown in figure 7, wherein the inlet (43) is capable of receiving cold fluid, see intended use analysis below) configured to receive the cold inlet fluid in bulk, and provide distributed inlet manifold cold fluid flows (shown in figure 7),
cold spiral fluid pathways (shown in annotated figure 3) configured to receive the distributed inlet manifold cold fluid flows (shown in figure 7 and annotated figure 3 above) and provide cold spiral fluid pathway fluid flows having a corresponding cold fluid temperature that is less than the cold inlet fluid temperature (see intended use analysis below), 
a cold outlet manifold arrangement (31) configured to receive the cold spiral fluid pathway fluid flows (shown in figure 7), and provide multiple cold outlet fluid flows (shown in figure 7, wherein the lateral holes (26) provide for multiple fluid flows), and
a cold fluid outlet (42) configured to receive the multiple cold outlet fluid flows and provide cold outlet fluid in bulk having the corresponding cold fluid temperature (shown in figure 7); and
and the hot fluid heat exchanger part having 
a hot fluid inlet (41) configured to receive hot inlet fluid having a hot inlet fluid temperature and provide hot inlet fluid in bulk (shown in figure 7, wherein the inlet (41) is capable of receiving hot fluid, see intended use analysis below), 
a hot inlet manifold arrangement (30) configured to receive the hot inlet fluid in bulk, and provide distributed inlet manifold hot fluid flows (shown in figure 7), 
hot spiral fluid pathways (shown in annotated figure 3) configured to receive the distributed inlet manifold hot fluid flows and provide hot spiral fluid pathway fluid flows having a corresponding hot fluid temperature that is less than the hot inlet fluid temperature (shown in figure 7, further see intended use analysis below), 
a hot outlet manifold arrangement (33) configured to receive the hot spiral fluid pathway fluid flows (shown in figure 7), and provide multiple hot outlet fluid flows (shown in figure 7, wherein the lateral holes (26) provide for multiple fluid flows), and 
a hot fluid outlet (44) configured to receive the multiple hot outlet fluid flows and provide hot outlet fluid in bulk having the corresponding hot fluid temperature (shown in figure 7); 
the cold spiral fluid pathways and the hot spiral fluid pathways being configured to cause a heat exchange (shown in annotated figure 3) so that the cold spiral fluid pathway fluid flows gains heat from the hot spiral fluid pathway fluid flows, and the hot spiral fluid pathway fluid flows loses (shown in annotated figure 3 and figure 7).
Persson’066 fails to disclose a heat exchanger being made or manufactured using an additive manufacturing process.
Rock teaches a heat exchanger being made or manufactured using an additive manufacturing process (heat exchanger 10 is formed as an integrated component via additive manufacturing; figure 2; paragraph (0036)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Persson’066 with the heat exchanger being made or manufactured using an additive manufacturing process, as taught by Rock, the motivation being that additive manufacturing allows for a compact heat exchanger with lowered thermal resistance between fluid flow paths for increased heat transfer and complicated fluid flow path designs or shapes that produce a greater amount of heat exchange in compact envelope, while also minimizing assembly resources and steps.      
Regarding limitations “hot”, “cold”, “provide cold spiral fluid pathway fluid flows having a corresponding cold fluid temperature that is less than the cold inlet fluid temperature” and “having a corresponding hot fluid temperature that is less than the hot inlet fluid temperature”, recited in Claim 10, which are directed to the temperature of working fluids within the heat exchanger, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
In product-by-process claims, as in Claim 1, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The combination of previous references meets the structural limitations put forth in Claim 1, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “the heat exchanger is made or manufactured using an additive manufacturing process” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 29, Persson further discloses the cold fluid inlet (43) is a tubular section near a center part of the heat exchanger (shown in figure 7), and the hot fluid inlet (2a) is a corresponding tubular section near an outer part of the heat exchanger (shown in figure 7).
Regarding Claim 30, Persson further discloses the cold spiral fluid pathways (shown in annotated figure 3) and the hot spiral fluid pathways (shown in annotated figure 3) are interwoven and form an integral spiral fluid pathway (shown in annotated figure 3).
Regarding Claim 31, Persson further discloses the cold spiral fluid pathways (shown in annotated figure 3) and the hot spiral fluid pathways (shown in annotated figure 3) have a lattice cross-section (shown in annotated figure 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763